Case 1:21-bk-10199-NWW          Doc 65 Filed 07/12/21 Entered 07/12/21 10:30:09                   Desc
                                Main Document    Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 SOUTHERN DIVISION

In re:                              )
                                    )
JANIS DIANE PIERCE                  )     1:21-bk-10199-NWW
      Debtor                        )
                                    )     Chapter 7
_____________________________________________________________________________
    TRUSTEE’S OBJECTION TO QUICKEN LOANS, LLC’S MOTION TO STAY
           DEADLINE TO OBJECT TO DISCHARGE PENDING APPEAL

         Douglas R. Johnson, Chapter 7 trustee (the “Trustee”), objects to Quicken Loans, LLC’s

(“Quicken”) Motion to Stay Deadline to Object to Discharge Pending Appeal (ECF No. 49) (the

“Stay Motion”) and asks the Court to deny the Stay Motion to the extent that Quicken seeks a

stay of the entire bankruptcy case (as indicated in the proposed order).1 Quicken’s rationale for

staying the entire proceeding–that creditors “generally will be prejudiced in not having the

freedom to file Proofs of Claims (sic) when they deem necessary, even if venue for the

underlying bankruptcy petition is wrong”2– has no application to this case and is without merit in

any event. See Stay Motion, pp. 2-3. Consideration of creditors in other cases is not a basis to



         1
          Quicken characterized the Stay Motion as a motion to stay the discharge and
dischargeability deadlines and that is Quicken’s focus. However, Quicken’s proposed order
stays the entire proceeding. If Quicken is seeking only a second extension of the
discharge/dischargeability deadline, the Trustee does not object to a further extension, but he
notes that nothing prevented Quicken from objecting prior to the original May 10, 2021,
deadline nor by the extended deadline of June 14, 2021.
         2
           Quicken suggests that the Trustee was statutorily required to object to venue because
this is a component of examining a debtor’s financial affairs.” See Stay Motion, pp. 4-5. 11
U.S.C. § 704 does not mention venue and the Trustee is not aware of any obligation to object to
venue. Venue is a personal defense and is waivable by a party in interest and Quicken waived its
objection.

                                           Page 1 of 3
Case 1:21-bk-10199-NWW          Doc 65 Filed 07/12/21 Entered 07/12/21 10:30:09                Desc
                                Main Document    Page 2 of 3



stay this case and was not a concern for the United States Supreme Court in Langenkamp v.

Culp, 498 U.S. 42 (1990), when it ruled that the filing of a proof of claim waives the Seventh

Amendment right to a jury trial. A creditor who wishes to object to venue may do so prior to

filing a proof of claim, just as Quicken could and should have done in this case had it really been

concerned about venue.

       A stay of the entire case would stay the adversary proceeding and delay the Trustee’s

expected sale of the property at issue and, consequently, it would delay the anticipated

distribution to unsecured creditors. Given the current real estate market, the Trustee expects to

be able to sell the property quickly and for more than it was worth on the petition date. There is

no guarantee that the market trend will continue and a delay could result in loss of a favorable

sale opportunity.

       The Stay Motion is without merit and should be denied.

               RESPECTFULLY SUBMITTED on July 12, 2021.

                                                     JOHNSON & MULROONY, P.C.,

                                                     By: s/ Elisabeth B. Donnovin
                                                             Elisabeth B. Donnovin, BPR 018365
                                                             428 McCallie Avenue
                                                             Chattanooga, TN 37402
                                                             423-266-2300
                                                             423-266-6906 (fax)
                                                             edonnovin@johnsonmulroony.com
                                                                    Counsel for the Trustee




                                           Page 2 of 3
Case 1:21-bk-10199-NWW          Doc 65 Filed 07/12/21 Entered 07/12/21 10:30:09      Desc
                                Main Document    Page 3 of 3



                                CERTIFICATE OF SERVICE

      I certify that I served a copy of the TRUSTEE’S OBJECTION TO QUICKEN
LOANS, LLC’S MOTION TO STAY DEADLINE TO OBJECT TO DISCHARGE
PENDING APPEAL on the following persons and entities in the following manner on July 12,
2021:

Janis Diane Pierce
279 Canary Circle
Ringgold, GA 30736

Harley Lee Pierce
279 Canary Circle
Ringgold, GA 30736

on the following via the court’s electronic notice system:

W. Thomas Bible wtbibleecf@gmail.com,
r41956@notify.bestcase.com;ThomasBible@jubileebk.net
Natalie Brown nbrown@rubinlublin.com,
lcaplan@rubinlublin.com;akhosla@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf.courtdrive.
com
Monica K. Gilroy monica.gilroy@gilroyfirm.com, kristy.baker@gilroyfirm.com
Kimberly C. Swafford kim.c.swafford@usdoj.gov
United States Trustee Ustpregion08.cn.ecf@usdoj.gov

       Dated: July 12, 2021                  s/ Elisabeth B. Donnovin
                                             Elisabeth B. Donnovin




                                           Page 3 of 3
